Exhibit 10.1

Cray Cash Incentive Plan

The Cray Cash Incentive Plan (the “Cray Plan”), as applicable to senior
officers, establishes multiple performance goals with varying weights (totaling
100) to determine the amount and the terms and conditions of a potential annual
cash award for each participant. These goals, which may differ from year to year
based on the Company’s annual plan and overall goals and also differ for each
senior officer depending on the officer’s responsibilities, may include such
factors as revenue, product revenue, service revenue, gross margin dollars,
product or service bookings, department gross margin dollars, operating income,
departmental operating expenditures and budget, specific product development and
product shipment targets, levels of government funding, departmental goals, and
specific strategy and leadership goals. It is generally expected that each year
a senior officer will be assigned a set of specific strategy and leadership
goals and two to six other performance goals.

Target Awards: Each participant in the Cray Plan will be assigned a percentage
of his or her base salary as a target award, as approved by the Board. The
target award may range from 20% to 150% of base salary.

Each performance goal will have a target level of performance, at which a 100%
award is payable, a threshold level of performance, at which a minimum award
(generally expected to be 25% of target award but may vary from 10% to 50%) is
payable, and a stretch level, at which a 150% award is payable. Pro-rata
interpolation will be used to determine awards when actual performance falls
between established levels.

The Board may establish conditions so that annual awards would not exceed more
than 100% of target award unless one or more specific conditions are met. Any
award higher than 150% of target award is at the Board’s discretion.

The Board may establish a limit on the amount of an award to any senior officer,
which may but need not be zero, if a senior officer would otherwise be eligible
for a threshold or higher award but the Company does achieve net income.

The Chief Executive Officer, subject to final approval by the Compensation
Committee, retains the right to adjust the formula award (from 0% to 125%) for
each other senior officer. The Board approves the final award for the Chief
Executive Officer, and may approve the awards to other senior officers as the
Board believes appropriate in the circumstances.

Additional Awards: In addition, the Board may establish an additional cash award
in any year based on a specific percentage of target award or base salary
dependent upon the Company reaching a pre-determined level of net income or
achieving another specific target.

1

 

4



--------------------------------------------------------------------------------



 



Eligibility and Payment: The Board will determine if an officer must be a
regular employee on the last business day of the year or on the subsequent day
when incentive awards are paid in order to be eligible for payment. Payments of
awards for a year will be made as soon as is practicable after the publication
of the audited financial results for that year.

Definitions and Adjustments: For purposes of defining concepts such as “gross
margin dollars, “operating expenditures,” “operating income” and “net income,”
the Board may determine that specific costs (such as, but not limited to, stock
compensation, incentive bonuses and awards, executive retention costs and
restructuring charges or impairment costs) are to be excluded in whole or in
part. The Board may define performance targets and other conditions. To the
extent there are significant unplanned transactions or charges during a year,
the Board may determine what adjustments, if any, are appropriate in the
particular circumstances in calculating or determining the level of achievement
of performance targets for the purposes of determining awards under the Cray
Plan.

Degree of Difficulty: The performance targets are to be set so that they are
achievable but require significant effort to be met, with annual 100% target
awards being at substantial risk and incentive awards above 100% target award
being difficult to realize.

Delegation: The Board may delegate any of its responsibilities under the Cray
Plan to the Compensation Committee, provided that only the Board may approve the
specific award and payments to the Chief Executive Officer.

2

 

5